DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed December 14, 2021.  Claims 1 and 16 have been amended.  Claims 6 and 10 have been cancelled.  Claims 1-5, 7-9, and 11-16 are pending and stand rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140182608 A1 (hereinafter EGOYANTS) in view of US 20140283853 A1 (hereinafter RASOULI) and CN 204180943 U (hereinafter CHEN) foreign translation relied upon.
Regarding claim 1, EGOYANTS discloses a smoking article (Fig. 1, apparatus 1, ¶47), comprising: a mouthpiece (Fig. 1, mouthpiece 6, ¶47), and a cigarette rod (Fig. 1, smokable material 5, ¶47), one end of the cigarette rod being connected to the mouthpiece.  EGOYANTS further discloses the cigarette rod comprising a plurality of tobacco segments (¶46) connected sequentially, the tobacco segment comprising a tobacco material.  EGOYANTS discloses that the smokable material is tobacco (¶46) and the plurality of regions are considered to be segments connected sequentially (Fig. 7, ¶32, ¶54).
EGOYANTS further discloses wherein the plurality of tobacco segments are configured to be sequentially heated in a direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece (Fig. 10, ¶71).  This is a recitation of the intended use of the claimed invention that must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the multiple heating regions 10 structure of EGOYANTS is capable of sequentially heating in a desired direction.
EGOYANTS may not explicitly disclose a phase change material disposed in the tobacco material.
CHEN teaches a smoking device with a shell.  CHEN teaches that the smoking device can supply heat to permit phase change material to finish for heat storage (Abstract).  CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified EGOYANTS to provide a phase change material disposed in the tobacco material as taught in CHEN.  A person of ordinary skill in the art would obviously 
Neither EGOYANTS nor CHEN explicitly disclose wherein a proportion of a tobacco constituent, contained in the tobacco material in the plurality of tobacco segments, capable of producing a smoke constituent having a lower decomposition temperature gradually decreases in the direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece.
RASOULI teaches a multi-segment smoking article (abstract).  RASOULI teaches that the different segments are arranged based on quality and cost (¶2).  RASOULI further teaches that the object of the present invention is to reduce smoke constituents while maintaining desired sensorial attributes and blend characteristics (¶3).  RASOULI teaches that the production of RASOULI teaches that the American blend will produce less formaldehyde when it is burned than the Virginia blend (¶35).  Therefore, the blends are placed in a sequence from the distal end to produce less formaldehyde when burned (¶35, ¶39, Table 1).  This is considered to be thermal decomposition.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide arrangement of the tobacco segments to provide lower decomposition temperatures to control constituent release.  A person of ordinary skill in the art would arrange the segments based on quality and cost and to produce fewer desirable constituents such a formaldehyde.  The segments would inherently have different decomposition temperatures and a person of ordinary skill in the art would arrange the segments to reduce smoke constituents while maintaining desired sensorial attributes and blend characteristics.  
Regarding claim 2,  modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose wherein the phase change material is a solid-solid phase change material or a solid-liquid phase change material.
CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). CHEN teaches that the advantages of the reversible transition energy storage liquid phase by solid phase and solid to liquid are to avoid super-heated tobacco product (page 2, advantage 2).  This improves stability and avoids wide fluctuations in temperature.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide wherein the phase change material is a solid-solid phase change material or a solid-liquid phase change material as taught in CHEN.  A person of ordinary skill in the art would recognize the transition of phases with phase change material.  Permitting the reversible transition would avoid super-heated tobacco and avoid fluctuations in temperature.  
Regarding claim 3, the modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C.
CHEN teaches a housing 1.  The housing comprises heat accumulation parts (2) and the heat accumulating container 5. (Claim 1, Page 1).  The device has a tobacco product container cavity 10 (page 3).  The device is able to withstand operating temperatures of hot type cigarettes up to 600 DEG C (page 3).  The material must be a metal or alloy that can withstand the melting points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C as taught in CHEN.  A person of ordinary skill in the art would obviously provide a heat conductive material that could withstand the heating and potential burning of a cigarette.  CHEN teaches that the burning can be up to 600 DEG C and therefore a metal that can withstand high melting points is necessary to ensure the device does not melt or burn the user.    
Regarding claim 4, modified EGOYANTS discloses the smoking article of claim 3 as discussed above.  The combination may not explicitly disclose wherein the receptacle is made of aluminum foil.
CHEN teaches that the heat accumulating container may comprise a heat-conducting layer 6 to strengthen the heat transfer.  This layer increases the thermal conductivity and can be made of aluminum with a thickness of 0.1-1 mm (page 3).  The layer ensures that the heat in the heating accumulating stores fully and can rapidly conduct to the tobacco product.  This is considered to be aluminum foil.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide wherein the receptacle is made of aluminum foil as taught in CHEN.  A person of ordinary skill in the art would obviously use aluminum as a thermally conductive layer or as the receptacle.  Doing so would a provide heat transfer and store the heat for the tobacco product.  Aluminum is a readily available material.      
Regarding claim 5, the modified EGOYANTS discloses the smoking article of claim 3 as discussed above.  The combination may not explicitly disclose wherein a plurality of receptacles are uniformly distributed in the tobacco material of each of the tobacco segments.
CHEN teaches a housing 1.  The housing comprises heat accumulation parts (2) and the heat accumulating container 5. (Claim 1, Page 1).  The device has a tobacco product container cavity 10 (page 3).  The device is able to withstand operating temperatures of hot type cigarettes up to 600 DEG C (page 3).  The material must be a metal or alloy that can withstand the melting points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C as taught in CHEN.  A person of ordinary skill in the art would obviously provide a heat conductive material that could withstand the heating and potential burning of a cigarette.  CHEN teaches that the burning can be up to 600 DEG C and therefore a metal that can withstand high melting points is necessary to ensure the device does not melt or burn the user.    The instant application defines the plurality of receptacles 280 (¶23) as distributed on the aluminum foil.   As disclosed, on of ordinary skill in the art would understand these receptacles to be integral to the surface of the foil.  
Regarding claims 7 and 8, modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose wherein the phase change material has a solid-liquid phase change temperature of 200° C. to 500° C or wherein the phase change material has a solid-liquid phase change temperature of 240° C. to 350° C
CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). CHEN teaches that the advantages of the reversible transition energy storage liquid phase by solid phase and solid to liquid are to avoid super-heated tobacco product (page 2, advantage 2).  This improves 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide wherein the phase change material has a solid-liquid phase change temperature of 200° C. to 500° C.  A person of ordinary skill in the art would recognize the transition of phases with phase change material.  A heat not burn type of phase transition would obviously include the range of a hot cigarette which CHEN teaches to be 120-600 deg. C.  
Regarding claim 9, the modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  EGOYANTS may not explicitly disclose wherein constituents of the tobacco materials in the plurality of tobacco segments are different 
RASOULI teaches that the constituents of the tobacco are different (¶6, ¶10, ¶11, Table 1).  RASOULI further teaches that the object of the present invention is to reduce smoke constituents while maintaining desired sensorial attributes and blend characteristics (¶3).  This is done by arranging the blends in a sequence to produce less formaldehyde.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide wherein constituents of the tobacco materials in the plurality of tobacco segments are different as taught in RASOULI.  Doing so would reduce smoke constituents while maintaining desired sensorial attributes and blend characteristics.
Regarding claims 11 and 12 the modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose a heat insulation layer located between two adjacent tobacco segments and the heat insulation layer is further located between the mouthpiece and the tobacco segment connected to the mouthpiece.
CHEN teaches heat insulation layers 8 placed between the accumulator and the housing.  This layer isolates heat losses and keeps the temperature of the housing at normal temperatures unlikely to scald the finger of the smoker (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide a heat insulation layer located between two adjacent tobacco segments and the heat insulation layer is further located between the mouthpiece and the tobacco segment connected to the mouthpiece.  A person of ordinary skill in the art would obviously include heat insulating layers when burning a cigarette or tobacco segment for consumer use.  Doing so would isolate against heat losses and prevent burns to the skin of the user. 
Regarding claim 13, the modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  EGOYANTS may not explicitly disclose wherein the mouthpiece is a filter.
RASOULI teaches a preferred embodiment where the mouthpiece of the smoking article comprises at least one filter element and one or more components having differing filtering properties and characteristics (Claim 8, ¶17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide wherein the mouthpiece is a filter as taught in RASOULI.  A person of ordinary skill in the art would obviously include a filter because doing so would filter the smoke to result in desired characteristics.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over EGOYANTS,  CHEN, and RASOULI as applied to claim 1 above and in further view of US 20070175609 A1 (hereinafter CHRIST).
Regarding claim 14, modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination does not explicitly disclose wherein the phase change material is sodium nitrate.
CHRIST teaches a latent heat storage device including a vessel and a phase change material disposed within the vessel (Abstract).  CHRIST teaches that sodium nitrate is a suitable phase change material (¶26).  The sodium nitrate may be on a graphite foil fin (¶77).  The phase change material can be used to store latent heat and discharge that heat later (¶3, ¶12, ¶14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the phase change material is sodium nitrate as taught in CHRIST.  A person of ordinary skill in the art would obviously search for appropriate phase change material to store latent heat.  CHRIST teaches that the use of sodium nitrate in a foil provides phase change latent heat storage.  Using sodium nitrate in the heat exchange of a smoking device is an obvious application of the materials taught in CHRIST.  Doing so would store the latent heat. 
Regarding claim 15, modified EGOYANTS discloses the smoking article of claim 1 as discussed above.  The combination does not explicitly disclose wherein the phase change material is in a form of particle or filament.
CHRIST teaches a latent heat storage device including a vessel and a phase change material disposed within the vessel (Abstract).  CHRIST teaches that that the phase change material can be in the graphite particles (¶6-¶7, ¶20).  CHRIST also teaches a plurality of corrugated sheets of graphite foil (Fig. 5).  This is considered to be a particle or filament.  CHRIST also teaches a phase change material with a plurality of sheets and capsules 45 (Fig. 6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over EGOYANTS in view of CHEN, RASOULI and US 20140060556 A1 (hereinafter LIU).
Regarding claim 16 EGOYANTS a smoking device (Fig. 1, housing 7, ¶47).  The device has a heating pot (Fig. 1, heating chamber 4, ¶47), the heating pot comprising a plurality of heating elements (Fig. 2, heating regions 10, ¶54) connected sequentially.  EGOYANTS further discloses the plurality of heating elements independently controlling temperature and heating sequentially in a direction from an insertion opening, towards an air inlet hole.  This is a recitation of the intended use of the claimed invention that must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the multiple heating regions 10 structure of EGOYANTS is capable of sequentially heating in a desired direction.
EGOYANTS further discloses a smoking article (Fig. 1, apparatus 1, ¶47), the smoking article comprising: a mouthpiece (Fig. 1, mouthpiece 6, ¶47), and a cigarette rod (Fig. 1, smokable material 5, ¶47), one end of the cigarette rod being connected to the mouthpiece, the cigarette rod comprising a plurality of tobacco segments (¶46) connected sequentially, the tobacco segment comprising a tobacco material (¶86). EGOYANTS discloses that the smokable material is tobacco (¶46) and the plurality of regions are considered to be segments connected sequentially (Fig. 7, ¶32, ¶54).  EGOYANTS further discloses wherein the cigarette rod is inserted into the accommodating chamber (¶47).
EGOYANTS may not explicitly disclose each of the heating elements being provided with a heating chamber, the heating chambers of the plurality of heating elements forming an accommodating chamber configured to accommodate a smoking article or a phase change material disposed in the tobacco material or the plurality of tobacco segments are in one-to-one correspondence with the plurality of heating elements or wherein a proportion of a tobacco constituent, contained in the tobacco material in the plurality of tobacco segments, capable of producing a smoke constituent having a lower decomposition temperature gradually decreases in the direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece.
LIU teaches a multi-flavored electronic cigarette with multiple atomizing chambers (Abstract).  LIU teaches that the multi-flavored cigarette may have multiple chambers to allow the user to choose flavors (¶4).  LIU discloses that the cigarette may have multiple heaters 21 to heat the multiple atomizing chambers to enable the multi-flavors (Claim 1, ¶27).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified EGOYANTS to provide each of the heating elements being provided with a heating chamber, the heating chambers of the plurality of heating elements forming an accommodating chamber configured to accommodate a smoking article as taught in LIU.  A person of skill in the art would use multiple chambers each equipped with its own heater.  Doing so would permit the user to selectively smoke the segments which would impart different flavors to the user.
CHEN teaches a smoking device with a shell.  CHEN teaches that the smoking device can supply heat to permit phase change material to finish for heat storage (Abstract).  CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified EGOYANTS to provide a phase change material disposed in the tobacco material or the plurality of tobacco segments are in one-to-one correspondence with the plurality of heating elements as taught CHEN.  A person of ordinary skill in the art would obviously use a cigarette rod with a phase change material in the device of EGOYANTS.  Doing so would allow the user to heat and cool the tobacco material for immediate use and save it for future use.  Doing so would also enable a heat not burn cigarette thereby reducing harmful components.  
Neither EGOYANTS or CHEN explicitly disclose wherein a proportion of a tobacco constituent, contained in the tobacco material in the plurality of tobacco segments, capable of producing a smoke constituent having a lower decomposition temperature gradually decreases in the direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece.
RASOULI teaches a multi-segment smoking article (abstract).  RASOULI teaches that the different segments are arranged based on quality and cost (¶2).  RASOULI further teaches that the object of the present invention is to reduce smoke constituents while maintaining desired sensorial attributes and blend characteristics (¶3).  RASOULI teaches that the production of RASOULI teaches that the American blend will produce less formaldehyde when it is burned than the Virginia blend (¶35).  Therefore, the blends are placed in a sequence from the distal end to produce less formaldehyde (¶35, ¶39, Table 1).  This is considered to be decomposition.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified EGOYANTS to provide arrangement of the tobacco segments to provide lower decomposition temperatures to control constituent release.  A person of ordinary skill in the art would arrange the segments based on quality and cost and to produce fewer desirable constituents such a formaldehyde.  The segments would inherently have different 
Response to Arguments
Applicant’s arguments, filed December 14, 2021, with respect to the rejections of claims 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of EGOYANTS.
In response to applicant's argument that the claim should be allowable due to the addition of  “wherein the plurality of tobacco segments are configured to be sequentially heated in a direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed above EGOYANTS discloses separate heating regions that are capable of being controlled independently.  Therefore the structure of EGOYANTS is capable of performing the intended use of hating from the mouthpiece toward the other end.  
In response to applicant’s argument that RASOULI does not mention decomposition temperatures, as discussed above, different blends would inherently have differing decomposition temperatures.  The tobacco rod in RASOULI is combusted.  Combustion is a known thermal decomposition reaction. RASOULI teaches that arranging the different tobacco blends will produce less formaldehyde during burning (a thermal decomposition).  RASOULI teaches arranging the segments to optimize cost, quality, and reduction of constituents. 
In response to applicant’s argument that RASOULI makes no suggestion of any gradual change in composition of the tobacco blends along the length of the article, RASOULI specifically teaches, “a more 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726